DIMISS and Opinion Filed March 14, 2022




                                  S   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00147-CV

                   SLD, LLP, Appellant
                           V.
     DALLAS COUNTY, PARKLAND HOSPITAL DISTRICT,
     DALLAS COUNTY COMMUNITY COLLEGE DISTRICT,
      DALLAS COUNTY SCHOOL EQUALIZATION FUND,
DALLAS INDEPENDENT SCHOOL DISTRICT, AND CITY OF DALLAS,
                        Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. TX-19-01904

                         MEMORANDUM OPINION
              Before Justices Partida-Kipness, Reichek, and Goldstein
                        Opinion by Justice Partida-Kipness
      Before the Court is the parties’ notice of settlement and agreed motion to

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2)(A). We grant the motion and

dismiss the appeal. See id.


                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE

210147F.P05
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

SLD, LLP, Appellant                         On Appeal from the 134th Judicial
                                            District Court, Dallas County, Texas
No. 05-21-00147-CV         V.               Trial Court Cause No. TX-19-01904.
                                            Opinion delivered by Justice Partida-
DALLAS COUNTY, PARKLAND                     Kipness, Justices Reichek and
HOSPITAL DISTRICT, DALLAS                   Goldstein participating.
COUNTY COMMUNITY
COLLEGE DISTRICT, DALLAS
COUNTY SCHOOL
EQUALIZATION FUND, DALLAS
INDEPENDENT SCHOOL
DISTRICT, AND CITY OF
DALLAS, Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered March 14, 2022.




                                      –2–